Citation Nr: 1435768	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1974 to June 1983.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 Decision Review Officer decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this claim was before the Board in August 2012, it was remanded for additional development and adjudicative action.  In a February 2013 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating to 50 percent effective August 2012.  This did not satisfy the Veteran's appeal.  Accordingly, the case has been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issues of entitlement to an initial rating in excess of 70 percent and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

Throughout the period of the claim, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than reduced reliability and productivity.






CONCLUSION OF LAW

The criteria for a 70 percent initial rating for PTSD have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).                                          

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the September 2010 rating decision on appeal, the Veteran was granted service connection and a 30 percent rating for posttraumatic stress disorder (PTSD), effective July 2009.  As noted above, during the pendency of the claim, the rating was increased to 50 percent, effective August 17, 2012.

For the reasons explained below, the Board has determined that an initial rating of 70 percent is warranted for the Veteran's PTSD throughout the period on appeal.

In an August 2009 private treatment record, L.G. indicated the Veteran experienced intrusive thoughts, traumatic nightmares, avoidance, estrangement and detachment from others, hypervigilance, hyperirritability, exaggerated startle response, severe sleep problems, difficulty socializing and trusting others, uncomfortability in crowds, isolation, and impaired memory and concentration.  L.G. reported the Veteran's wife stated he developed a "short fuse" after a motor vehicle accident that triggered his PTSD and the Veteran often had to pull off of the road when driving in order to calm down.  

Upon examination, the Veteran was cooperative, normally dressed, with anxious mood and dysthymic affect, limited judgment and insight, some psychomotor agitation, and no current suicidal or homicidal ideation.  L.G. opined that the Veteran's PTSD symptoms interfered significantly with his personal, social, and professional life; hypervigilance and hyperarousal interfered with productivity at work, memory and concentration impairment made it difficult to learn new skills, and the Veteran was severely compromised in his ability to initiate or sustain work and social relationships.  L.G. assigned a GAF score of 38 and concluded that the Veteran was permanently and totally disabled and unemployable.

In a May 2010 private treatment record, L.G. reported that the Veteran was very agitated during the clinical interview and was difficult to follow because he had difficulty finishing sentences.  The Veteran reported he had poor sleep, woke up three to four times per night to check on locks, was suspicious, and no longer participated in leisure activities.  L.G. assigned a GAF score of 38.

In a July 2010 VA examination, the Veteran indicated his symptoms of difficulty sleeping, depression, nightmares, anxiety, short-temper, heightened startle response, hypervigilance, inability to be in crowds, poor concentration, diminished interest had worsened.  The VA examiner found the Veteran to be alert, cooperative, talkative, casually dressed, and with no loosened associations or flight of ideas.  His mood was calm, his affect was appropriate, he had no suicidal or homicidal ideation, no impaired thought or concentration, and no delusions or hallucinations.  He was fully oriented and had adequate memory and judgment.  The examiner assigned a GAF score of 63, and opined the Veteran had mild impairment of social interactions.

A December 2010 private treatment record from L.G. indicates the Veteran was very anxious and had to quit working, checked on locks three to four times per night, paced during the clinical interview and was very agitated.  The Veteran reported headaches, depression, feelings of hopelessness, lack of energy, irritability, and frequent thoughts about death.  L.G. noted that the Veteran's wife reported he had poor memory.  L.G. opined the Veteran was totally disabled and unemployable and assigned a GAF score of 37.

According to an April 2011 VA Medical Center treatment note, the Veteran reported that he had continued nightmares from the accident, was unable to drive, felt overwhelmed at times, did not like to be around too many people, and had occasional flashbacks.  The Veteran indicated he experienced avoidance, some hypervigilance and hyperarousal, but denied suicidal or homicidal ideation, hallucinations, delusions, paranoia, or recent flashbacks.  The VA clinician found the Veteran was casually dressed, alert, fully oriented, mildly anxious, in "not so good" mood with congruent affect, with normal speech, and intact judgment and insight.  The Veteran was assigned a GAF score of 49, with a notation that potential sleep apnea may worsen PTSD symptoms.  

In a March 2011 VA treatment note, it was noted that the Veteran was unable to sleep through the night, had nightmares, mood swings, feelings of anger and hopelessness, and some memory impairment.  Hypervigilance, hypersarousal and exhaustion were also noted.  It was further noted that his symptoms were affecting his relationship with his wife, who stated he fought in his sleep.  The Veteran reported checking doors and windows throughout the night, constant frustration, and that he lost a job because he could not handle being around people and noise.  He denied current suicidal ideation, hallucinations, delusions, or paranoia.  The treating physician indicated upon examination that the Veteran was quite animated, initially loud, and irritable.  His mood was described as "awful" with congruent affect.  His thought process was linear, logical, and goal-directed.  His judgment was intact, and his insight was fair.  The Veteran was given a discharge diagnosis of depression and assigned a GAF score of 48. 

An October 2011 VA treatment note indicates that the Veteran had some depressive symptoms and irritability but no suicidal ideation.  A September 2012 VA Medical Center treatment note indicates that the Veteran reported that PTSD symptoms kept him awake at night, that he was extra cautious, and that he checked doors.  

In an August 2012 Board remand, the Board directed the originating agency to afford the Veteran an additional VA PTSD examination to determine the current degree of severity of the Veteran's PTSD.  The VA examiner was directed to provide a GAF score and explain the significance of the score assigned.  Further, the VA examiner was directed to comment on the noticeable difference between GAF scores in the July 2010 VA examination report and the August 2009, May 2010, and December 2010 private treatment records. 

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination August 2012.  The Veteran reported that his marriage was okay, he argued with his wife "all of the time," had contact with his daughters about two times per month, was not close to family members, had a couple friends, no hobbies or leisure activities, and was not working because he could not get along with people.  The Veteran stated he woke frequently at night due to nightmares and denied suicidal or homicidal ideation.  The VA examiner found the Veteran casually dressed, with good hygiene, mildly irritable mood, cooperative, not a good historian, with tangential thinking.  The VA examiner opined that the Veteran's PTSD symptoms were moderate because although he reported irritability and marital strain, he was in that relationship for over 45 years, had a few friends, and had some contact with adult daughters.  The examiner further found the Veteran would have moderate problems with employment due to anger and irritability, noting he had difficulty with concentration and attention during the clinical interview.  The examiner assigned a GAF score of 60 and opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, rather than the significant impairment suggested by L.G.'s GAF score assignments of 37-38 because although the Veteran was not a good historian and had tangential thinking, he appeared to have no problems with reality testing.

In a November 2012 private treatment record, L.G. indicated that the Veteran's symptoms were worse and more disruptive.  L.G. reported that a recent car accident near his home triggered memories of his trauma that caused more anxiety, irritability, agitation, and hypervigilance; the Veteran no longer drove, did not want to be around other people, had poor sleep with more nightmares, panic attacks, poor memory, frustration, depression, feelings of hopelessness, some suicidal ideation about nine months prior, and an inability to focus interfered with completing tasks.  L.G. opined the Veteran could not initiate or maintain occupational or social relationships due to hypervigilance, hyperirritability, and depressed mood and could not learn new tasks due to poor memory and concentration.

After careful review of the evidence, the Board finds that the occupational and social impairment from the service-connected PTSD has more nearly approximated deficiencies in most areas than reduced productivity and reliability throughout the period of the claim.  The record reflects that the Veteran's PTSD symptoms created deficiencies in work, family relations, judgment, thinking, and mood due to suicidal ideation, obsessional rituals which interfered with routine activities, near-continuous panic affecting the ability to function independently or appropriately, impaired impulse control, and difficulty adapting to stressful circumstances (including work).  Evidence of record supports that the Veteran's symptoms have included suicidal ideation, depressed mood, hypervigilance, night patrol obsessional rituals, violent nightmares, irritability, panic attacks, memory impairment, and intermittently illogical speech which affected his ability to maintain relationships.  Additionally, the Veteran's GAF scores between 37 and 63 indicate moderate to severe symptoms and impairment in several areas.  The Board acknowledges that the July 2010 VA examiner opined that the Veteran's PTSD is productive of mild symptoms and an August 2012 VA examiner opined that the Veteran's PTSD is productive of moderate symptoms rather than deficiencies in most areas.  Never the less, the evidence of record, in particular the private medical evidence, supports a finding that a 70 percent rating is warranted throughout the period of the claim.  


ORDER

An initial 70 rating for PTSD is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the issues of entitlement to an initial evaluation in excess of 70 percent for PTSD and entitlement to a TDIU. 

The Veteran contends that his service-connected PTSD and left knee patellofemoral syndrome render him unable to secure or follow substantially gainful employment.

In an August 2012 Board remand, the Board directed that the Veteran be afforded a VA examination to determine the impact of his service connected left knee disability and PTSD on employability.  The VA examiner was directed to determine whether the service-connected disabilities were sufficient by themselves to render him unable to secure or follow a substantially gainful occupation consistent with education and occupational experience.

In August 2012, VA examinations were performed.  An August 2012 VA PTSD examiner reviewed the Veteran's claims file and reported that the Veteran felt he could not work because he could not get along with others.  He stated that his last job as a part-time security guard ended around June 2011, when he got fired for falling asleep on the job.  He indicated that prior to the security job he drove a concrete mixer truck for 17 years and enjoyed the job.  The VA examiner opined that the Veteran was less likely than not unemployable due to PTSD because he stopped working at the concrete company due to diabetes and indicated that he got fired from the security guard job for falling asleep.  The examiner noted that although sleep problems can be a PTSD symptom, the Veteran also had a diagnosis of severe obstructive sleep apnea and did not use a C-PAP machine.  The VA examiner found that it was less likely than not that the Veteran's sleep problems are entirely due to PTSD but were also due to non-service connected sleep apnea.

An August 2012 VA knee examination report notes that the Veteran experienced throbbing pain in the left knee about twice a month, especially during rainy season, and had occasional swelling in the area with no stiffness, weakness, heat, redness, instability, or fatigability.  The VA examiner opined that the Veteran's left knee disability did not render him unable to secure or follow substantially gainful employment because the Veteran had a normal knee examination in 2009, the current examination was normal, and there was no pathology shown in a 2009 X-ray report.

After reviewing the August 2012 VA examination reports, the Board has determined that the originating agency did not substantially comply with the July 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the August 2012 VA examination reports to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the August 2012 VA examination reports are not in compliance with the Board remand directive to provide an opinion as to whether the Veteran's service-connected disabilities were sufficient by themselves to render him unable to secure or follow a substantially gainful occupation.  The August 2012 VA examiners made separate determinations based on each service-connected disability only.  Further, the August 2012 VA PTSD examination report failed to comment on the private treatment records finding the Veteran unemployable due to symptoms of PTSD when determining the Veteran's PTSD did not render the Veteran unable to work.  The subsequent VA opinion must provide a TDIU determination based upon the impact of all service-connected disabilities that accounts for all pertinent evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from April 2010 to the present.

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from April 2010 to the present.

2. Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination to determine the impact of the service-connected disabilities (left knee patellofemoral syndrome and PTSD) on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner. 

The opinion must consider the Veteran's level of education, special training, and previous work experience but factors such as age or impairment caused by any non service-connected disabilities are not to be considered.

The examiner is directed to specifically comment on the Veteran's private treatment records dated in November 2012, December 2010, May 2010, and August 2009.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues of entitlement to an initial evaluation in excess of 70 percent for PTSD and the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


